Citation Nr: 1630040	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Risa Rohrberger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March to June 1983 and July 1986 to April 1995.  He testified at a travel Board hearing in June 2012.  A copy of the hearing transcript has been associated with the claims file.

A February 2014 Board decision denied an increased rating for the cervical spine disability.  The Veteran thereafter appealed the Board's decision to the Veterans Claims Court, which issued a Memorandum Decision vacating the Board's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examinations in October 2009 and January 2010.  Pursuant to the Memorandum Decision, another examination is needed to further address his service-connected cervical spine DDD and upper extremity radiculopathy.  Specifically, although he is already in receipt of separate ratings for upper extremity radiculopathy secondary to his cervical spine DDD, the Court drew attention to the January 2010 examiner's finding that he does not currently have radiculopathy.  On remand, a new examination should be provided to assess the validity of this finding.  

Further, the Board notes that the most recent treatment records were requested over 3 years ago.  Therefore, the AOJ should request any more recent VA treatment records, as well as any private treatment records indicated by the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA and private medical treatment records not already of record dated since November 2009, to include the results of his November 2009 MRI and myelogram.

2.  Schedule the Veteran for an examination(s) to assess the current cervical spine disability, to include consideration of any neurological conditions.  The examiner(s) is/are asked to:

a)  Provide an opinion as to the nature and severity of the current cervical spine condition, to include DDD and spondylitic changes.

b)  Provide an opinion as to the nature and severity of any associated upper extremity radiculopathy, to include bilateral hand radiculopathy, if such a diagnosis can be made.

The examiner(s) is/are asked to specifically consider the October 2009 finding of upper extremity radiculopathy secondary to the cervical spine disability; the January 2010 VA examination which found no evidence of cervical radiculopathy; and the June 2012 statement of Dr. R.M.H. which noted that cervical pain radiates into the Veteran's trapezius muscles and down his arms.  

The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  Any testing deemed necessary should be performed. 

3.  Then, after any additional development, to include extraschedular consideration, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




